PER CURIAM:
In these claims, the claimant seeks to recover $83,642.91, of which sum $81,188.10 is the amount of unemployment compensation tax owed by respondent and $2,454.81 is accumulated statutory interest of 1% per month. The following is a breakdown by tax and interest:
Institution Tax Interest
Department of Corrections $ 2,360.66 $ 71.37
Adult Female Offenders $18,555.82 $ 560.94
Leckie Center $ 1,567.70 $ 47.86
Industrial School for Boys $52,438.43 $1,585.23
W.Va. Penitentiary $ 6,265.49 $ 189.41
Total $81,188.10 $2,454.81
The factual situation in this claim is identical to that in Dept. of Emp. Sec. vs. Dept. of Corrections, 14 Ct.Cl. 387 (1983). Following the precedent established in that decision, the Court makes an award to the claimant in the amount of the unemployment compensation tax, but denies an award, based on W.Va. Code §14-2-12, for the accumulated interest.
Award of $81,188.10.